Citation Nr: 1103182	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  09-21 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Memphis, 
Tennessee


THE ISSUE

The appellant's entitlement to payment or reimbursement of 
unauthorized medical expenses incurred as a result of treatment 
the Veteran received at Methodist Germantown Hospital, a non-VA 
hospital, in January 2009.


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran reportedly served on active duty from November 1953 
to September 1956.  He died in January 2009.  The appellant is 
the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2009 decision of the Memphis, Tennessee VA 
Medical Center (VAMC) of the Department of Veterans Affairs (VA).

According to her substantive appeal received in June 2009, the 
appellant indicated that she wanted a BVA hearing before a Member 
of the Board (now referred to as Veterans Law Judge (VLJ)).  
According to a July 2009 confirmation questionnaire, the 
appellant indicated that she wished to continue to have a face-
to-face hearing with a VLJ.  Such a hearing was scheduled in 
November 2009; however, the appellant did not attend the hearing 
and did not provide a reason for her failure to report.  As such, 
the Board considers her hearing request to be withdrawn.  


FINDINGS OF FACT

1.  The record reflects that the Veteran had no adjudicated 
service-connected disabilities when he received unauthorized 
medical treatment from Methodist Germantown Hospital in January 
2009.

2.  The Veteran at that time carried supplemental insurance, 
specifically, Medicare parts A and B.

CONCLUSION OF LAW

The criteria for payment or reimbursement for medical expenses 
incurred as a result of treatment the Veteran received at 
Methodist Germantown Hospital in January 2009 are not met.  38 
U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-17.1008 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).

The VCAA does not apply in the instant case as the relevant facts 
necessary for the determination to be made (i.e. the nature of 
the treatment the Veteran received, and whether he was a Medicare 
recipient) are not in dispute, and whether the Veteran is 
entitled to payment or reimbursement for the medical expenses in 
question is wholly a matter of interpretation of the pertinent 
statute and the regulatory provisions based on that statute.  The 
United States Court of Appeals for Veterans Claims (Court) has 
held that when the interpretation of a statute is dispositive of 
the issue on appeal, neither the duty to assist nor the duty to 
notify provisions of the VCAA are implicated.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. 
App. 227, 231-32 (2000).

Legal Criteria

Generally, in order to be entitled to payment or reimbursement of 
private medical expenses not previously authorized, a claimant 
must satisfy the conditions outlined by 38 U.S.C.A. §§ 1725 or 
1728 and implementing regulations.

The provisions of 38 U.S.C.A. § 1728 provide for payment or 
reimbursement of unauthorized medical expenses for the treatment 
of adjudicated service-connected disabilities, non-service-
connected disabilities associated with and held to be aggravating 
an adjudicated service-connected disability, or any disability of 
a Veteran who has a total disability permanent in nature from a 
service-connected disability.  The evidence shows that the 
Veteran did not have any service-connected disabilities when he 
was treated in January 2009 at Methodist Germantown Hospital, and 
the appellant does not contend otherwise.  Therefore, the 
threshold criteria for payment or reimbursement under the 
provisions of this section have not been met.

Alternatively, to be eligible for payment or reimbursement for 
emergency services for nonservice-connected conditions in non-VA 
facilities under 38 U.S.C.A. § 1725 and the implementing 
regulations (38 C.F.R. §§ 17.1000-1008), all of the following 
conditions must be satisfied:

(a) The emergency services were provided in a hospital emergency 
department or a similar facility held out as providing emergency 
care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature that 
a prudent layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous to 
life or health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute symptoms 
of sufficient severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of health and 
medicine could reasonably expect the absence of immediate medical 
attention to result in placing the health of the individual in 
serious jeopardy, serious impairment to bodily functions, or 
serious dysfunction of any bodily organ or part);

c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use such provider beforehand would 
not have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence establishing 
that a Veteran was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care 
beyond the initial emergency evaluation and treatment is for a 
continued medical emergency of such a nature that the Veteran 
could not have been safely discharged or transferred to a VA or 
other Federal facility (the medical emergency lasts only until 
the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the furnishing of such 
emergency treatment;

(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for 
payment or reimbursement, in whole or in part, for the emergency 
treatment (this condition cannot be met if the Veteran has 
coverage under a health-plan contract but payment is barred 
because of a failure by the Veteran or provider to comply with 
the provisions of that health-plan contract, e.g., failure to 
submit a bill or medical records within specified time limits, or 
failure to exhaust appeals of the denial of payment);

(i) The Veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. 
§ 1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of Veterans, primarily those who 
receive emergency treatment for a service-connected disability).  
See 38 C.F.R. § 17.1002 (2010).

The above-noted criteria are conjunctive, not disjunctive; thus 
all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 
334 (1991) (use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met).

The Board notes that the provisions of 38 U.S.C.A. § 1725 reflect 
a legislative change in that statute, effective October 10, 2008.  
Specifically, the change of interest is that the word "shall" 
in the first sentence, replaced the word "may."  This made the 
payment or reimbursement by VA of treatment non-discretionary, if 
the Veteran satisfied the requirements for such payment.  That 
is, under the version of § 1725 in effect prior to October 10, 
2008, payment of such medical expenses was not mandatory even if 
all conditions for the payment were met.  Under both versions, 
the conditions set out in the remainder of the statute must be 
met in order for VA to make payment or reimbursement.

Under both the former and revised versions of § 1725, the 
definition of the term "emergency treatment" was and is defined 
as medical services furnished, in the judgment of the Secretary, 
(1) when Department or other Federal facilities are not feasibly 
available and an attempt to use them beforehand would not be 
reasonable; (2) when such services are rendered in a medical 
emergency of such nature that a prudent layperson reasonably 
expects that delay in seeking immediate medical attention would 
be hazardous to life or health; and (3) until such time as the 
Veteran can be transferred safely to a Department facility.  38 
U.S.C.A. § 1725(f)(1)(B).

A revision was made to § 1725 as to how long emergency treatment 
continued, once the definition of "emergency treatment" was 
met.  Under the former version, treatment is considered emergent 
until the Veteran is transferred safely to a Department facility 
or other Federal facility and such facility is capable of 
accepting such transfer.  Under the revised version, "emergency 
treatment" is continued until such time as the veteran can be 
transferred safely to a Department facility or other Federal 
facility and such facility is capable of accepting such transfer; 
or (ii) such time as a Department facility or other Federal 
facility accepts such transfer if--(I) at the time the Veteran 
could have been transferred safely to a Department facility or 
other Federal facility, no Department facility or other Federal 
facility agreed to accept such transfer; and (II) the non-
Department facility in which such medical care or services was 
furnished made and documented reasonable attempts to transfer the 
veteran to a Department facility or other Federal facility.

The regulations do not require that a Veteran's treatment 
actually be proven emergent from a purely medical standpoint in 
order to qualify for payment or reimbursement.  Rather, it need 
be demonstrated only that the initial evaluation and treatment 
was for a condition of such a nature that a prudent layperson 
would have reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or health, 
that is, placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, or serious 
dysfunction of any bodily organ or part.  38 C.F.R. § 17.1002(b); 
see also, Swinney v. Shinseki, 23 Vet. App. 257, 267 (2009).

Analysis

After a careful review of the claims folder, the Board finds that 
the criteria for reimbursement or payment of the Veteran's 
January 2009 medical expenses have not been met.  In this regard, 
the evidence of record reveals that, at the time the Veteran 
received medical treatment at Methodist Germantown Hospital in 
January 2009, he had coverage under a health-plan contract for 
payment or reimbursement, in whole or in part, for the January 
2009 non-VA medical treatment.  Specifically, the evidence 
clearly shows that the Veteran had Medicare coverage in January 
2009, as his Health Insurance Claim Form lists "Medicare of 
Tennessee" as his insurance plan or program name.  Also, an 
internal federal document confirms that the Veteran had Medicare 
Parts A and B coverage since 1995.  The Board further notes that, 
in her notice of disagreement and substantive appeal, the 
appellant acknowledged that that the Veteran had Medicare 
coverage.  

Under 38 C.F.R. § 17.1002(g), the term "health-plan contract" 
includes an insurance policy or contract, medical or hospital 
service agreement, membership or subscription contract, or 
similar arrangement under which health services for individuals 
are provided or the expense of such services are paid.  It also 
includes, but is not limited to, an insurance program described 
in section 1811 of the Social Security Act (42 U.S.C. 1395c), 
which refers to the Medicare program administered by the Social 
Security Administration, certain State plans for medical 
assistance, and workers' compensation laws or plans.  See 38 
U.S.C.A. § 1725(f)(2); 38 C.F.R. § 17.1001.

The Board is sympathetic to the appellant's situation.  The 
Board, however, is bound by the law, and its decision is dictated 
by the relevant statutes and regulations.  Because the criteria 
for payment or reimbursement under Section 1725 (i.e. lack of 
other insurance coverage under 38 C.F.R. § 17.1002(g)) has not 
been met, the claim for payment or reimbursement lacks legal 
merit, and must be denied as a matter of law.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  Since the claimed payment is barred 
by law, the Board need not address the other requirements, 
including whether the January 2009 medical treatment was 
emergent, in nature.  


ORDER

The appellant's claim of entitlement to payment or reimbursement 
of medical expenses incurred as a result of unauthorized medical 
treatment that the Veteran received at Methodist Germantown 
Hospital in January 2009 is denied.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


